In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-15-00190-CV


                       IN THE INTEREST OF K.E.M., A CHILD

                      On Appeal from the County Court at Law No. 2
                                  Randall County, Texas
              Trial Court No. 11103-L2, Honorable Jack M. Graham, Presiding

                                   August 28, 2015

                           MEMORANDUM OPINION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      E.G.M. Sr. appeals the order of the trial court terminating his parental rights to

K.E.M. E.G.M. Sr.’s appointed counsel has filed a brief in conformity with Anders v.

California rendering her professional opinion that any issue that could be raised on

appeal is frivolous and without legal merit. See 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed.
2d 493 (1967). E.G.M. Sr.’s counsel avers that she has zealously reviewed the record

in this matter and can find no arguable points of appeal. Counsel has filed a motion to

withdraw and provided E.G.M. Sr. with a copy of the brief. Further, counsel has advised

E.G.M. Sr. that he has the right to file a pro se response to the Anders brief. The Court

has likewise advised E.G.M. Sr. of this right. Additionally, E.G.M. Sr.’s counsel has
certified that she has provided appellant with a copy of the record to use in preparation

of a pro se response. See Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App.

2014). E.G.M. Sr. has not favored the Court with a response.


       This Court has long held that an appointed attorney in a termination case might

discharge her professional duty to her client by filing a brief in conformity with the

Anders process. See In re A.W.T., 61 S.W.3d 87, 88–89 (Tex. App.—Amarillo 2001, no

pet.). Likewise, other intermediate appellate courts have so held. See Sanchez v. Tex.

Dep’t of Family and Protective Servs., No. 03-10-00249-CV, 2011 Tex. App. LEXIS

2162, at *1 (Tex. App.—Austin Mar. 24, 2011, no pet.) (mem. op.); In re L.K.H, No. 11-

10-00080-CV, 2011 Tex. App. LEXIS 1706, at *2–4 (Tex. App—Eastland Mar. 10, 2011,

no pet.) (mem. op.); In re D.D., 279 S.W.3d 849, 849–50 (Tex. App.—Dallas 2009, pet.

denied); In re D.E.S., 135 S.W.3d 326, 326–27 (Tex. App.—Houston [14th Dist.] 2004,

no pet.).


       We have conducted our own review of the record in this matter and have come to

the conclusion that there are no arguable points of appeal. See In re A.W.T., 61 S.W.3d

at 89. We, therefore, grant counsel’s motion to withdraw. We remind counsel that

E.G.M. Sr. has the right to file a pro se petition for review with the Texas Supreme

Court. Finally, having found no arguable points of appeal requiring reversal, we affirm

the judgment of the trial court.


                                                      Mackey K. Hancock
                                                           Justice




                                           2